*408Appeal by the defendant from a judgment of the County Court, Suffolk County (Gazzillo, J.), rendered August 22, 2001, convicting him of criminal possession of a controlled substance in the third degree (two counts) and unlawful possession of marijuana, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the limited extent to which a prosecution witness was allowed to invoke the privilege against self-incrimination did not undermine the defendant’s right of confrontation (see People v Chin, 67 NY2d 22 [1986]; People v Navarro, 251 AD2d 353 [1998]; People v Brock, 238 AD2d 347 [1997]; People v Rodriguez, 177 AD2d 664 [1991]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). S. Miller, J.P., Luciano, Adams and Cozier, JJ., concur.